Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 7, and 10-12, 14-22, and 31 are pending for examination.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.   
Applicants traversed the instant rejection on the grounds that “[N]either Charpentier nor any of the other cited references, alone or in combination with each other, teaches or suggests a step that includes “expressing or transfecting an RNA in the cell, wherein the RNA binds to the NmCas9 protein, the RNA hybridizes to the target DNA sequence, and the target DNA sequence is 24 nucleotides in length.” 
As previously stated, Charpentier et al. clearly discloses NmCas9 that is 100% identical to SEQ ID NO: 1 recited in instant claim 1.  Additionally, this reference discloses the sequence of the duplex forming segments of the cRNA (or targeter-RNA) with the duplex-forming segment of the corresponding tracrRNA orthologue (“activator-RNA”), see the following taken from Figure 8 of Charpentier et al.:
[AltContent: rect]
    PNG
    media_image1.png
    72
    613
    media_image1.png
    Greyscale

Applicants have not addressed the teachings of Charpentier et al.  The alignment set forth above shows an RNA sequence that “comprises 24 nucleotides in length”, and a very similar alignment with what is disclosed in the specification as filed regarding the alignment of the crRNA 

    PNG
    media_image2.png
    262
    796
    media_image2.png
    Greyscale
Moreover, in regards to Applicant’s assertion of superior or unexpected results,   absent evidence to the contrary, since the prior art discloses the same identical NmCas9 sequence as recited in the instant claims, the prior art compound would also be expected to possess the same identical properties.  Additionally, the instant claims encompass an NmCas9 protein that comprises an amino acid sequence that is 85% identical to SEQ ID NO: 1. Applicants have not demonstrated that removal of 15% of the amino acid sequences as set forth SEQ ID NO: 1 would produce Cas9 proteins having the same unexpected properties of NmCas9, as (100% identical to SEQ ID NO: 1) asserted by Applicants (as described above).  Therefore, Applicant’s showing is not commensurate in scope with the claimed invention which encompasses protein sequences that are 85% identical to SEQ ID NO: 1 as recited in the instant claims.
Moreover, regarding Charpentier et al. (WO2013/176772A1), Applicants argued that this reference does not “disclose the actual use of NmCas9 for site-specific modification of a target DNA in any cell, let alone a eukaryotic cell.”  Applicants assert that Charpentier et al. “only prophetically suggests that these known or prophetic Cas9 proteins could be used for site-specific modification of a target DNA in any cell.”  Applicants further argued that Charpentier et al. only 
Contrary to Applicant’s assertions, in addition to revealing the amino acid sequence of NmCas9, this reference also provided an alignment of “a mature CRISPR RNA (crRNA) and a partially complementary trans-acting RNA (tracrRNA)--which are necessary and sufficient for RNA-guided silencing of foreign DNAs.” (See Figures 6-8 and ¶ [0004]). Thus, one of ordinary skill in the art would have expected that NmCas9 would have the expected activity as described in Charpentier et al. for use in targeted DNA cleavage. The tracrRNA and the crRNA of NmCas9 disclosed in Charpentier et al. are shown to share a highly homologous sequence with other Cas9 enzymes, suggesting that the shared sequences hold the same expected functional activity.
Contrary to Applicant’s assertions the disclosure of Charpentier et al. provides clear suggestion and motivation for the skilled artisan to utilize the Cas9 enzyme described in this reference in methods for targeted DNA cleavage, including wherein the DNA comprising the targeted gene sequences are in a eukaryotic cell (See page 205-206, claims 64-74).  There is no evidence of record to suggest that the ordinary skilled artisan at the effective filing date of the instant invention, would not have been motivated to use proteins identified as Cas9 DNA modifying polypeptides in a method of site specific modification of a target DNA in a eukaryotic cell as expressly suggested in claims 70 and 73 of this patent publication.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 10-12, 14-22, and 31 remain rejected under 35 U.S.C. 103 as being unpatentable over Mali et al. (2013), in view of Sampson et al. et al. (2013), Paige et al., Beletskii et al. and Gasiunas et al. (see IDS of 12/22/2014), and further in view of Charpentier et al. (WO2013/176772A1).  
Mali et al. (p. 823-824) discloses a method for modifying a target DNA sequence in a cell comprising: expressing a Cas9 protein variant and an RNA in the cell, wherein the RNA binds to the Cas9 protein, and the RNA hybridizes to the target DNA sequence. Mali et al. (p. 823) also discloses a recombinant Cas9 protein variant comprising a nuclear localization signal and a tag for identifying the Cas9 protein. Furthermore, Mali et al. (Supplementary materials, p. 7, fig. SI) discloses a polynucleotide encoding said protein and a cell transfected with the polynucleotide and a kit for performing the above mentioned method comprising a vector for expressing a Cas9 protein variant and an RNA, and kits comprising: a protein, a polynucleotide or a cell.
The inventions of independent claims differ from Mali et al. in using a Cas9 protein from a Neisseria species.
However, Sampson et al. et al. (p. 256-251, Supplementary materials, fig. 17) discloses the possibility of using a Cas9 protein from a Neisseria meningitides species. 
The features of dependent claims 2-5 are known from Mali (p. 823-824, fig. 1A) which discloses a variant Cas9 protein having nuclease activity and cleaving both strands of a target DNA sequence or nicking a single strand of a target DNA sequence and comprises contacting the target DNA sequence with a homologous DNA fragment.
The features of dependent claim 6 are known from SAMPSON ET AL. (p. 256-257) which discloses a Cas9 protein having no nuclease activity and binding to a target sequence.
The features of dependent claim 7 are known from Mali (p. 823, Supplementary materials, p. 7) which discloses a Cas9 protein variant expressed from a nucleic acid having a codon sequence that is optimized for expression in the cell.
SAMPSON ET AL. (p. 256-257, Supplementary materials, fig. 17) discloses the features of dependent claims 8, 9.
Mali (Supplementary materials, p. 7) discloses a method comprising the step of transfecting the cell with an expression vector that expresses the Cas9 protein and/or transcripts the RNA from a eukaryotic promoter according to dependent claims 10-12.
Mali (p. 824) discloses the cell being a eukaryotic cell including an induced pluripotent stem eukaryotic cell according to dependent claims 14-17.
Mali (fig. 1) discloses the RNA comprising a single RNA molecule forming a hairpin structure according to dependent claim 19.
Mali (fig. 1, p. 823) also discloses the features dependent claim 20, namely that the RNA comprises an RNA mimic of green fluorescent protein (GFP).
Absent evidence to the contrary, it would have been obvious to the ordinary skilled artisan at the time of the instant invention to substitute one Cas9 variant with an equivalent Cas9 protein from a Neisseria species with the expectation of the prior art variant functioning in the same manner as other Cas9 variants. Therefore, taking into consideration the documents Mali and SAMPSON ET AL., the inventions of independent claims 1-12, 14-17, 19, 20 and 23-30 are rendered obvious over the cited references.
With respect to Claims 13 and 18, Gasiunas et al. (p. E2580) discloses the possibility of using the Cas9 and the RNA in a prokaryotic cell and using a duplexed RNA according to dependent claims 13, 18.
Taking into consideration Paige et al., which describes RNA mimics of the green fluorescent protein, (p. 642), the features of dependent claim 21 are obvious for a person skilled in the art.
Taking into consideration Beletskii et al. (abstract), which describes targeting noncoding Xist RNA, the features of dependent claim 22 are obvious for a person skilled in the art.
With respect to claim 31, it is well within the level of the ordinary skilled artisan to use viral or non-viral means to transfect nucleic acid into a cell, and further to express a Cas9 protein in said cell to assay for enzymatic activity.
Furthermore, the prior art also discloses methods comprising the use of a Cas9 polypeptide in a method for using site directed modifying polypeptides in a method for site-specific modification of target DNA, including wherein the modifying polypeptide is a Cas9 polypeptide of N. meningitidis, having 100% identity to SEQ ID NO: 1 of the instant invention, specifically SEQ ID NO: 1094.  See the following:

    PNG
    media_image3.png
    267
    610
    media_image3.png
    Greyscale

       
    PNG
    media_image4.png
    101
    615
    media_image4.png
    Greyscale

Therefore, it would have been obvious to the ordinary skilled artisan, at the effective filing date of the instant invention, to have modified the cited references in the design of the instant prima facie obvious over the combination of the cited references since the prior art provides clear suggestion and motivation for the ordinary skilled artisan to use the disclosed N. meningitidis Cas9 polypeptide in a method for site-specific modification since this method is expressly taught in Charpentier et al.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699